202 Pa. Superior Ct. 78 (1963)
Allentown Supply Corporation, Appellant,
v.
Stryer.
Superior Court of Pennsylvania.
Argued September 16, 1963.
November 13, 1963.
*79 Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
David Freeman, with him Harry P. Creveling, for appellant.
John P. Thomas, with him Walker & Walker, for appellee.
*80 OPINION PER CURIAM, November 13, 1963:
The order of the Court of Common Pleas of Lehigh County denying plaintiff's motions for judgment n.o.v. and for a new trial, and entering judgment upon the verdict for the defendant in the plaintiff's suit, and for the plaintiff in the defendant's counterclaim, is affirmed on the opinion of Judge HENRY V. SCHEIRER for the court below at 31 Pa. D. & C. 2d 723.